      Case 1:20-mj-03659-JG Document 8 Entered on FLSD Docket 09/24/2020 Page 1 of 1

                                         M IN UTE O RD ER                                                Page 1

                               M agistrate ludge lonathan G oodm an
                    KingBuildingCourtroom 11-3                            Date:9/23/20           Time:1:00p.m.
Defendant: AlejandroJavierM arin       J#:21036-104           Case#: 20-3659-GOODM AN
AUSA:Quinshaw na Landon                                Attorney:AFPD,Christian Dunham
yjojation:S/D/NY/WARR/COMP/FaISeStatementstoFederalLaw      Surr/ArrestDate:g/1g/zczc           yoB:lg7g
             Enforcem ent

Proceeding: StatusConference re:InitialAppearance                  CJA Appt:
Bond/PTD Held:C Yes C No                Recom mended Bond:
Bond Setat:                                                        Co-signed by:
 I-I
  C stlrrenderand/ordonotobtainpassports/traveldocs                     Language'
                                                                                .English
 j-
  r-jReporttoPTSasdirected/or                 x'saweek/monthby Disposition:
      phone:            x'saweek/monthinperson                            oef in isolation/covlD-lg  .
      Random urinetesting by Pretrial
 Nr Services                                                             **HearingResetfor9/25/2020**
      Treatm ent asdeem ed necessary
 Rr   Refrainfrom excessiveuseofalcohol
 Rr   Participateinmentalhealthassessment&treatment
 Nr   Maintainorseekfull-timeemployment/education
 Xr   Nocontactwithvictims/witnesses,exceptthroughcounsel
 Rr   Nofirearms
 Rr   Nottoencumberproperty
 Nr   Maynotvisittransportationestablishments
      HomeConfinement/ElectronicMonitoringand/or
      Curfew                pm to        am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 Nr Travelextendedto:                                                     amefromtodayto            excluded
 XC Other:                                                                fromSpeedyTrialClock
NEXTCOURTAPPEARANCE         oate:        Tim e:           ludge:                       Plate:
Report RE Counsel:
PTD/BondHearing:                                                                                                  -.
Prelim/ArraignorRemoval:
statusconference RE: (lnitialAppearance)9/25/2020 at1:00pm (DUTY COURT M lA)
D.A.R.JG 01 09-23-2020/ZOOM
         -     -                                        Timein Court:5 mins
                                s/lonathanGoodman                         M agistrateludge
